Peb Cubiah. This was an application to the County Court of Jersey county, for a judgment against appellee’s lands for unpaid taxes. Appellee having paid all his other taxes, filed objections in the county court to so much of the tax imposed upon him as would go to pay $500 of the principal, and $1,000 interest upon $10,000 bonds issued by the school directors of his district, the validity of which debt is questioned. It is contended that the debt being invalid, the tax to pay the same is also invalid, and so the county court decided. We have, with some hesitation, affirmed this decision, but inasmuch as the questions involved are of great importance to the public, and the Supreme Court having now exclusive jurisdiction in this class of cases, we will, on application, grant the requisite order for appellant to have an appeal or writ of error to that court.